862 F.2d 361
274 U.S.App.D.C. 134
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re The INTERNATIONAL COMMUNICATIONS ASSOCIATION, Petitioner,Bell Atlantic Telephone Companies, et al., Intervenors.
No. 87-1782.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1988.

Before WALD, Chief Judge, HARRY T. EDWARDS and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the Federal Communications Commission and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED that the petition for writ of mandamus be denied.  Petitioner has not met the criteria for this extraordinary writ to issue.   See Telecommunications Research & Action Center v. FCC, 750 F.2d 70 (D.C.Cir.1984).  Because the Commission appears to be actively pursuing its special access investigation, the delay in this case does not justify mandamus or warrant retaining jurisdiction.  The Federal Communications Commission has assured us that it will promptly complete this phase of the special access investigation upon receipt of the comments and replies which must be filed within forty-five days after release of the order.  Should the Commission fail to complete the special access investigation in a reasonable time, petitioner will be free to file a new petition.